 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5                                                ***
 6    ALEXANDER STEVEN KING,                                Case No. 3:18-cv-00202-RCJ-WGC
 7                                       Petitioner,
             v.                                                        ORDER
 8
      RENEE BAKER, et al.,
 9
                                      Respondents.
10

11          Petitioner’s Unopposed Motion for an Extension of Time (ECF No. 32) is GRANTED.
12   Petitioner will have until September 23, 2019, to file an opposition to Respondents’ Motion to
13   Dismiss (ECF No. 30).
14          IT IS SO ORDERED.
15          DATED: this 26TH day of July, 2019.
16

17
                                                           ROBERT C. JONES
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28

                                                       1
